Citation Nr: 0901547	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for anemia. 



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1982 to October 1985.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to service connection for 
anemia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in March 2007.

August 1984 in-service treatment records show the veteran was 
treated for iron-deficiency anemia at the Dewitt Army 
Community Hospital.  Subsequent to service, VA treatment 
records dated January 2003 from the Columbia, South Carolina 
VA Medical Center state the veteran was diagnosed and treated 
for normocytic anemia. 

In this case, the veteran has not been afforded a VA 
examination which addressed whether there is a nexus between 
the veteran's diagnosed normocytic anemia and an in-service 
diagnosis of iron-deficiency anemia.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Accordingly, the AMC/RO should arrange for the 
veteran to undergo a VA examination at an appropriate VA 
medical facility to determine the nature and etiology of her 
diagnosed anemia.  The appellant is hereby notified that it 
is her responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for her diagnosed 
anemia either before she entered military 
service, or following her separation from 
service in October 1985 to the present 
time.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate agency or facility, to 
include the Dewitt Army Community 
Hospital, to obtain any additional service 
treatment or in-service clinical records 
associated with the veteran's military 
service.  Of particular interest are the 
complete hospitalization records, 
including, but not limited to: laboratory 
studies, progress notes, nursing notes, 
physician's notes, and consultation 
reports stemming from her hospitalization 
at Dewitt in August 1984.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review. 

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
her diagnosed anemia.  All indicated tests 
and studies are to be performed, and a 
comprehensive pre-and post-service 
medical, recreational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims folder, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any diagnosed anemia had its onset during 
the veteran's active duty for training 
service.  A complete rationale for all 
opinions expressed, should be set forth in 
the examination report.   In rendering an 
opinion, the physician should cite to 
specific documented events in the service 
medical records, including an August 1984 
in-service diagnosis of iron-deficiency 
anemia.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


